DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                             G.M., the mother,
                                Appellant,

                                     v.

              DEPARTMENT OF CHILDREN AND FAMILIES,
                            Appellee.

                              No. 4D18-2398

                            [October 10, 2018]

  Appeal from the Circuit Court for the Fifteenth Judicial Circuit, Palm
Beach County; Carolyn Bell, Judge; L.T. Case No. 50-2018-DP-000165-
XXXX-MB.

  Antony P. Ryan, Regional Counsel, and Richard G. Bartmon, Assistant
Regional Counsel, Office of Criminal Conflict and Civil Regional Counsel,
Fourth District, for appellant.

   Andrew Feigenbaum of the Department of Children and Families, West
Palm Beach, for appellee.

                      ON CONFESSION OF ERROR

PER CURIAM.

   G.M., the mother, appeals an order requiring her to submit to a
psychological evaluation as part of her case plan. The order does not
contain the requisite findings that the mother’s mental health was “in
controversy” and that “good cause” was shown, see § 39.407(15) Fla. Stat.
(2018); Fla. R. Juv. P. 8.250(b), nor does the record support such a finding,
see Wade v. Wade, 124 So. 3d 369, 374-75 (Fla. 3d DCA 2013); Gasparino
v. Murphy, 352 So. 2d 933, 935 (Fla. 2d DCA 1977). We accept the state’s
concession of error and reverse and remand for the trial court to strike the
psychological evaluation from the mother’s case plan in the disposition
order.

   Reversed and remanded with instructions.

GROSS, TAYLOR, and LEVINE, JJ., concur.
                      *        *        *

Not final until disposition of timely filed motion for rehearing.




                               2